Citation Nr: 0908156	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for a right ankle 
disorder, including secondary to service-connected bilateral 
knee and left ankle disorders.

3.	Entitlement to an increased rating for patellofemoral 
syndrome, right knee, currently evaluated as 10 percent 
disabling.

4.	Entitlement to an increased rating for patellofemoral 
syndrome, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 
1998.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied entitlement to the 
benefits sought. The Board has characterized the claim for 
service connection for a right ankle disorder to include the 
issue of a secondary relationship to service-connected 
bilateral knee and left ankle disorders, as well as whether 
due an incident of the Veteran's service. See 38 C.F.R. § 
3.310 (2008).

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the Veteran if further action is required.


REMAND

The Board has determined that remanding this case is in order 
to provide for VA examinations obtaining more comprehensive 
findings on the current severity of patellofemoral syndrome 
in both knees, and the probable etiology of claimed hearing 
loss and right ankle disorders. 

The Veteran previously underwent an orthopedic examination in 
May 2005 including evaluation for bilateral patellofemoral 
syndrome. At that time the examiner, a private physician 
reviewing the case under examination protocols, observed that 
range of motion findings were at or near normal, but left 
knee flexion was painful. Under the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995), it is required that an 
examining physician quantify the precise extent of functional 
impairment from pain, weakness, repetitive use and other 
factors in terms of additional degrees of lost motion. The 
above examination also indicated the potential beginning of 
knee instability, based on a normal valgus test but more 
external rotation than normal on both sides. Consequently, 
another VA examination is necessary providing more 
contemporaneous medical findings since the last evaluation 
more than 3 years ago, and addressing all ratable components 
of the service-connected disorders for each knee. See 
Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

As additional development on the claim for service connection 
for bilateral hearing loss, the Veteran should be scheduled 
for a VA examination with an audiologist to determine if his 
hearing loss is a disorder of service origin. The July 2004 
report of a VA audiological consultation establishes 
audiometric test results consistent with the regulatory 
definition for what constitutes a hearing loss disability. 38 
C.F.R. § 3.385 (2008). Review of service treatment records 
does not similarly establish a recognized hearing loss 
disability for that time period, and at most reveals a slight 
threshold shift in some measured audiometric frequencies 
between the entrance and separation medical examinations 
(i.e., from 0 to 5 Hertz in some categories).  
However, under applicable law the absence of documented 
hearing loss in service does not preclude the claimant from 
establishing service connection. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Rather, service connection still may 
be granted when there is a post-service diagnosis of hearing 
loss, and medical evidence indicating this disability is 
causally related to service. See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).


In support of the claim, the Veteran alleges that he had 
noise exposure during his service due to frequent proximity 
to various weapons systems including rifle and artillery 
fire, and to low flying aircraft often without access to 
hearing protection devices. The Veteran had a military 
occupational specialty of a rifleman with the 1st Battalion 
2nd Marine Division for 3 years and 5 months. The evidence 
since service does not provide any immediately apparent 
indication of post-service occupational or recreational noise 
exposure. An examination should therefore be scheduled to 
evaluate whether present hearing loss has a causal connection 
to the Veteran's service. See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

In addition, further development is required in reference to 
the claimed right ankle disorder. The report of a July 2006 
VA examination specifically for that disorder indicated 
evidence of right ankle weakness and joint arthritis. The 
examiner  categorically ruled out service-connected bilateral 
knee or left ankle disabilities as the cause of or 
contributing factors to a right ankle disability. As the 
Veteran's representative points out however, there is a 
record from service of a December 1995 stress fracture of the 
right foot metatarsals. Hence, there remains the possibility 
of a direct relationship between claimed disability and in-
service injury. The RO/AMC should request a supplemental 
opinion from the July 2006 VA examiner addressing this point.

While the case is on remand the Veteran also should receive 
sufficient notification of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), pursuant to which 
there exists a heightened notice obligation under the VCAA to 
a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. Previous notice correspondence on 
claims for increased ratings for patellofemoral syndrome in 
the right and left knees informed the Veteran of general 
applicable provisions pertaining to VA's duty to notify and 
assist. However, a supplemental letter still must be issued 
that clearly notifies him of the type of evidence required to 
substantiate these claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claims for increased ratings for the 
service-connected patellofemoral syndrome 
of the right and left knees, in compliance 
with the holding of the Court in Vazquez-
Flores. Specifically, the notice set forth 
must advise the Veteran that he may submit 
or request that VA obtain medical or lay 
evidence demonstrating a worsening or 
increase in severity upon employment and 
daily life. He must be advised of the 
additional pertinent rating criteria under 
the applicable diagnostic codes for the 
disorder under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 for limitation of 
motion in leg flexion and extension, 
respectively; and Diagnostic Code 5257 
pertaining to other impairment of the 
knee, with recurrent subluxation and/or 
lateral instability. Also, inform the 
Veteran that any increase in disability 
that is warranted will be determined based 
on diagnostic codes providing for a range 
in severity (from 0 percent to as much as 
100 percent). Notify him of the types of 
medical and lay evidence he may submit 
that are relevant to his claims for 
increased compensation.

2.	The RO/AMC should then schedule the 
Veteran for a VA examination with an 
orthopedist to determine the severity of 
his patellofemoral syndrome in both knees.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. It is 
requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected 
patellofemoral syndrome of the right 
and left knees. The examiner must 
report the complete range of motion 
for each knee. In providing this 
information, the physician should 
indicate whether there is any 
additional decrease in range of motion 
attributable to functional loss, due 
to any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use. 
All limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts 
must be noted in the report.

d.	The examining physician should 
further comment upon whether there is 
lateral instability and/or recurrent 
subluxation of the knee, and if so, 
provide an estimate of the severity of 
this impairment. 

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

3.	Then schedule the Veteran for a VA 
audiological examination pertaining to 
bilateral hearing loss, to determine 
whether this claimed disability was 
incurred during service.  

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed  by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify   and explain the 
medical basis or bases, with 
identification of the evidence of 
record. The VA examiner should 
indicate whether the Veteran's current 
bilateral hearing loss is causally 
related to his alleged noise exposure 
during service based on proximity to 
weapons fire and aircraft engine 
noise, often without access to hearing 
protection devices.

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

4.	Also, return the claims folder to the 
VA examiner who conducted the VA 
examination of July 2006. If the examiner 
is not available, or is no longer employed 
by VA, schedule the Veteran for an 
examination by an orthopedist who has not 
seen him previously, including if feasible 
as part of the above-requested orthopedic 
examination of the knees.       

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed  by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.
b.	If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify   and explain the 
medical basis or bases, with 
identification of the evidence of 
record. The VA examiner should 
indicate whether the Veteran has a 
current right ankle disorder that is 
directly related to a December 1995 
stress fracture of the right foot 
metatarsals during service.

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

5.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
increased ratings for right knee 
patellofemoral syndrome and left knee 
patellofemoral syndrome, as well as 
service connection for bilateral hearing 
loss, and for a right ankle disorder 
including secondary to service-connected 
bilateral knee and left ankle disorders.

6.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiners for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the Veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




